Order filed, May 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00368-CV
                                 ____________

                    BOWEN ZHU AND JAIN YU, Appellant

                                         V.

      KAI C. LAM AND THE HOUSEHOLD REALTY, INC., Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                        Trial Court Cause No. 997726


                                      ORDER

      The reporter’s record in this case was due May 28, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Laura Cutherell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM